Exhibit 10.2

 

 

[pathmarklogo.gif]


200 Milik Street, Carteret, New Jersey 07008

(732) 499-3930 • Telecopier (732) 499-6891

 

 

October 11, 2006

 

Mr. John T. Standley

2849 Myrtle Drive

Mechanicsburg, PA 17055

 

Dear John:

 

This letter amends the Employment Agreement dated August 23, 2005 between you
and Pathmark Stores, Inc. (the “Agreement”). The Agreement shall remain in full
force and effect, except that the following item in the Agreement has been
amended as follows:

 

1.      Effective as of August 28, 2006, Section3.(e)(iii) shall be deleted in
its entirety and the following inserted in lieu thereof:

 

“(iii) The Company shall pay or promptly reimburse the reasonable cost of
temporary housing for you and your family within commuting distance of the
Company’s executive offices in New Jersey.”

 

Please acknowledge your agreement by executing and returning this original
signed amendment.

 

 

Very truly yours,

 

 

PATHMARK STORES, INC.

 

 

 

By: /s/ Marc A. Strassler

 

Marc A. Strassler

 

Senior Vice President

Agreed to and accepted

this 11th day of October, 2006.

 

 

/s/ John T. Standley

 

John T. Standley